DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William G Battista, Jr. on 02/07/2022.
The application has been amended as follows: 
Claim 23, line 15, “to the conveyor,” has been changed to –to the conveyor.--.
Allowable Subject Matter
Claims 1-12, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 17 and 24, the prior art taken alone or in combination fails to teach or disclose a manufacturing cell for manufacturing a vehicle component or profiled inspection system, comprising: a controller in electrical communication with the laser scanner and configured to assure that the second object is in a positive condition by, storing the profile data, using the stored profile data to calculate a tolerance distance from a maximum height of the first object to a maximum height of the second object, determine the positive condition for the second object if the tolerance distance lies within a set range, and determine a flagged condition for the second object if the tolerance distance lies outside the set range in combination with the entirety of elements in instant claim 1, 17 and 24.  The closest prior art of record Rajagopalan et al. (U.S. PGPub No. 2017/0182605 A1) does disclose a majority of the instant claim elements, however the prior art fails to disclose the same controller based 112(f) logic/steps/algorithm to arrive at the claimed determinations.  Specifically ([0782]) does disclose the basic concept of using tolerances between two objects (i.e. two pipes alignment which is a function of height).  However Rajagopalan does not disclose using local peaks of from each measurement to determine tolerances have or have not been met.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886